Citation Nr: 1134651	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  02-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected ulcerative colitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In September 2005, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a January 2007 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in January 2007 for development in compliance with the Joint Motion.  In August 2007, the Board again issued a decision which denied the claim on appeal.  In May 2009, the Court vacated the Board's August 2007 decision and remanded the claim for further adjudication.  This case was then remanded by the Board in May 2011 for additional development.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

In the May 2009 memorandum decision, the Court vacated the August 2007 Board decision and remanded the claim on appeal for readjudication.  The basis for this Order was that VA erred by not considering the Veteran's ankylosing spondylitis symptoms in conjunction with the extraschedular discussion in conjunction with the claim for an increased rating for the Veteran's service-connected ulcerative colitis.  While the evaluation assigned for the Veteran's ankylosing spondylitis was not on appeal, the Court found that consideration of the symptoms from that disability was warranted as the disability was service-connected secondary to the Veteran's ulcerative colitis.  The Board remanded this issue to the RO for readjudication in compliance with the Court's Order.  However, the supplemental statement of the case dated in June 2011, failed to consider the Veteran's ankylosing spondylitis symptoms in conjunction with the extraschedular discussion.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA medical examination in March 2007.  In an August 2011 statement, the veteran's representative claimed that the March 2007 VA examination was now too old to provide a proper evaluation of the current severity of the veteran's disability.  The representative stated that, since March 2007, medical reports had stated that veteran's ulcerative colitis was "severe and is continuing to worsen."  This statement is corroborated by a December 2007 letter from a VA physician, who stated that the veteran's ankylosing spondylitis was "a progressive and disabling arthritis" which would "continue to progress in its clinical course."  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected ulcerative colitis and associated ankylosing spondylitis.  38 C.F.R. § 3.327 (2010).

In addition, the August 2011 statement from the veteran's representative also reported that the veteran "has been undergoing extensive treatment since the March 2007 VA examination."  However, the most recent medical evidence of record is dated in December 2007, nearly four years ago.  Accordingly, an attempt must be made to obtain any additional medical records which exist and are not already associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his service-connected ulcerative colitis and associated ankylosing spondylitis.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of all pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded a VA examination to determine the current severity of all symptoms associated with his service-connected ulcerative colitis, to specifically include ankylosing spondylitis.  The claims file must be provided to and reviewed by the examiner in conjunction with this action.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Following a review of the service and post-service medical records, the examiner must describe, in detail, all current symptoms or disorders that the Veteran experiences as a resulted of his service-connected ulcerative colitis, to specifically include ankylosing spondylitis.  With regard to the veteran's ulcerative colitis, the examiner must specifically state whether the severity of the veteran's disability is best characterized as (1) moderate, with infrequent exacerbations; (2) moderately severe, with frequent exacerbations; (3) severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or (4) pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  All opinions provided must include an explanation of the basis for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the veteran of any scheduled VA examination must be placed in the veteran's claims file.

4. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the veteran and his representative must be provided a supplemental statement of the case.  The RO must consider the Veteran's ankylosing spondylitis symptoms in conjunction with the extraschedular discussion on the issue of entitlement to an increased evaluation for service-connected ulcerative colitis, as provided by 38 C.F.R. §§ 3.321(b)(1) (2010).  After the veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

